Citation Nr: 1541995	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-25 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lung cancer from July 1, 2012.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to June 1986.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim was previously remanded by the Board in July 2014 to obtain outstanding treatment records and to provide the Veteran with a VA examination by an appropriately trained physician to ascertain the nature and severity of all residuals associated with his service-connected lung cancer.  Outstanding treatment records were associated with the claims file.  In addition, the Veteran was provided with a VA respiratory conditions examination in July 2015.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of lung cancer have been, at worst, manifested by Forced Expiratory Volume in One Second (FEV-1) of 55-percent predicted, Forced Expiratory Volume in One Second to Forced Vital Capacity (FEV-1/FVC) of 72 percent, and Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) of 46-percent predicted, with no local recurrence or metastasis. 




CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no greater, for residuals of lung cancer during the rating period since July 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.97, Diagnostic Codes 6819, 6844 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, correspondence issued in January 2012 satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

VA also has a duty to assist in the development of the claims.  Pertinent outstanding treatment records were obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, VA afforded the Veteran examinations in connection with the claim in October 2011 and July 2015.  The reports of examination included relevant pulmonary examination findings.  The report of examination further included pulmonary function tests and X-ray results.  Therefore, the Board concludes that the Veteran was afforded adequate examinations in this matter.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran seeks entitlement to an evaluation in excess of 10 percent for lung cancer from July 1, 2012.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition it is necessary to consider the complete medical history of the veteran's condition.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Here, the Veteran's service-connected lung cancer in remission with post-surgical residuals of left pneumectomy has been evaluated as 10 percent disabling under Diagnostic Code 6819-6844.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria:

A 100 percent disability rating for findings that show Forced Expiratory Volume in one second  (FEV-1) less than 40 percent of predicted value, or; the ratio of  FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. 

A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted.

Respiratory disorders rated under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring PFTs to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).

Here, the Veteran was provided with a VA respiratory examination in June 2011, at which time he was diagnosed as having squamous cell carcinoma status post pneumonectomy.  Symptoms were noted as occasional nonproductive cough and dyspnea at rest, but there was no evidence of hemoptysis.  May 2011 PFT results were FEV-1 of 1.77 liters; FVC of 2.28 liters; FEV-1/FVC (pre-bronchodilator) of 77 percent; FEV-1/FVC (post-bronchodilator) of 76 percent.  There was no significant change in PFTs when compared to testing conducted earlier in August 2006.  X-rays revealed a clear right lung with no pleural effusions and status post total left pneumonectomy.  

A July 2011 addendum to the June 2011 examination report clarified that the May 2011 pre-bronchodilator PFT results were FVC of  55 percent, FEV-1 of 55 percent, and a FEV-1/FVC ratio of 77 percent.  Post-bronchodilator PFT results were FVC of 57 percent, FEV-1 of 57 percent, and a FEV-1/FVC ratio of 76 percent.  The examiner specified that spirometry did not demonstrate airway obstruction.  Although lung volume measurements were unavailable, spirometric indices were consistent with moderately severe restriction of the volume excursion of the lung.  The examiner explained that the FEV-1/FVC ratio percentage was a better indicator for the Veteran, and that pre-bronchodilator results were a better representation of the Veteran's best level of function.  

The Veteran was next provided with a VA respiratory examination in October 2011.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner also noted that the Veteran had a malignant neoplasm which was removed through left pneumonectomy in November 2010, and that the Veteran was now in a "watchful, waiting status."  The examiner explained that the Veteran developed dyspnea upon minimal exertion due to the lung volume loss caused by his pneumonectomy, but that there were no other residual conditions or complication from the removed neoplasm.  X-rays revealed a clear right lung with no pleural effusions and status post total left pneumonectomy.  May 2011 PFT results were reported as pre-bronchodilator PFT results of FVC of  55 percent, FEV-1 of 55 percent, a FEV-1/FVC ratio of 77 percent, and DLCO of 31 percent.  Post-bronchodilator PFT results were FVC of 57 percent, FEV-1 of 57 percent, and a FEV-1/FVC ratio of 76 percent.  The examiner noted that these PFT results reflected the Veteran's current pulmonary function, and that the FEV-1/FVC ratio most accurately reflected the Veteran's current pulmonary function.  The examiner specified that spirometry did not demonstrate airway obstruction.  Although lung volume measurements were unavailable, spirometric indices were consistent with moderately severe restriction of the volume excursion of the lung.  

Private and VA treatment records showed no recurrence or metastasis of lung cancer.  In correspondence dated in February 2012, the Veteran's private physician indicated that the Veteran clinically remained in remission from his cancer status but was still disabled, and expressed his hope that the Veteran would continue to qualify for the previous disability he was receiving.  

The Veteran also submitted the results of a private PFT conducted in June 2012.  These results revealed FVC of 55 percent, FEV-1 of 59 percent, a FEV-1/FVC ratio of 78 percent, and DLCO of 53 percent.  However, all of the results of this study were conducted pre-bronchodilator, and there were no post-bronchodilator results.  The physician noted that FVC was reduced and that a restrictive process was likely based on a normal FEV-1/FVC ratio.  Lung volumes were consistent with moderate restrictive disease, and there was a moderate reduction in the diffusing capacity for carbon monoxide.  The physician concluded that the results were consistent with a restrictive ventilatory defect.  

In response to this private PFT, the RO sought a VA opinion to determine whether the Veteran's residual disability from the June 2012 private testing was best represented by the FEV-1, FEV-1/FVC, or DLCO findings.  A VA physician's assistant opined that the Veteran's current residual disability status post pneumonectomy was best represented by the FEV-1 findings.  However, it was later determined that the June 2012 private PFT results were not relevant, as they were not administered after a bronchodilator.  As per 38 C.F.R. § 4.96(d)(4), post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Here, there was no explanation as to why post-bronchodilator studies were not conducted at the time of the June 2012 private test, as they had been conducted during previous tests.

An October 2014 computed tomography (CT) scan of the Veteran's chest noted stable postoperative changes of left pneumonectomy, severe emphysema, as well as multiple stable nodules measuring up to 8 millimeters in diameter

The Veteran was provided with his most recent VA respiratory conditions examination in July 2015, at which time he was diagnosed as having emphysema as well as lung cancer in remission with post-surgical residuals of left pneumonectomy.  The examiner noted that the Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  Pre-bronchodilator PFT results were FVC of  60 percent predicated, FEV-1 of 57 percent predicated, a FEV-1/FVC ratio of 72 percent, and DLCO of 46 percent predicated.  Post-bronchodilator PFT results were FVC of 57 percent predicated, FEV-1 of 56 percent predicated, and a FEV-1/FVC ratio of 74 percent.  The examiner noted that these PFT results reflected the Veteran's current pulmonary function, and that the DLCO results most accurately reflected the Veteran's current pulmonary function.  The examiner noted that the Veteran's emphysema was the underlying condition causing the decrease in his DLCO.  The examiner further opined that the Veteran's emphysema could cause shortness of breath which could make it difficult for him to exert himself, but that his lung cancer in remission with post-surgical residuals of left pneumonectomy would not impact his ability to work.  The examiner additionally emphasized that the Veteran's emphysema was a separate condition not due to his service-connected lung cancer in remission with post-surgical residuals of left pneumonectomy.  

In light of the foregoing, the Board finds that a 60 percent rating under Diagnostic Code 6844 is warranted as of July 1, 2012.  At worst, the Veteran's PFTs have demonstrated FEV-1 of 55-percent predicted, FEV- 1/FVC of 72 percent, and DLCO (SB) of 46-percent predicted.  As discussed above, a 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted.  As such, the Board finds that the Veteran's symptoms are contemplated by the criteria for a 60 percent rating.  

However, the Board finds that a rating in excess of 60 percent is not warranted after July 1, 2012.  Although the medical evidence and Veteran's testimony reflect his physical limitations and breathing difficulties, such does not negate that there has been no local recurrence or metastases of his lung cancer, or that the limitations were considered within the 60 percent evaluation for this disability since July 1, 2012.  Indeed, during that timeframe, there is no evidence of PFTs which demonstrate FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected lung cancer residuals are contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the Veteran's disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that VA must address the issue of entitlement to a total disability rating based on individual unemployability if it is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to a TDIU rating has not been raised by the Veteran or by the evidence of record.  



ORDER

Entitlement to an evaluation of 60 percent, but no greater, for lung cancer from July 1, 2012, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


